                                                                     .U.S. DiS HHC TCIUIJ
                                                                    01STftlCT Of VfN-tffllT
                                                                            FILEfD
                         UNITED STATES DISTRICT COURT
                                   FOR THE                          2921 JUN 30 itH I: Ii
                             DISTRICT OF VERMONT
                                                                                      CLIM
WAYNE P. GENNETTE,                                  )               IIY               (}tw
                                                    )                     rlf-1•J.'°'i1-y
                                                                                 lf l
                                                                          ,,.J\,..,
                                                                                          "'I ™.  .
                                                                                          t;._,~f\TI

      Plaintiff,                                    )
                                                    )
              V.                                    )   Case No. 2:20-cv-00157
                                                    )
ROBERT G. PEACOCK,                                  )
                                                    )
      Defendant.                                    )

OPINION AND ORDER GRANTING DEFENDANT'S MOTION FOR PARTIAL
                    SUMMARY JUDGMENT
                         (Doc. 25)
      Plaintiff Wayne P. Gennette brings this suit against Defendant Robert G. Peacock,
asserting that Defendant negligently rear-ended Plaintiffs vehicle at a stop light, causing
him serious injury. Plaintiff seeks compensatory and punitive damages.
       On February 17, 2021, Defendant moved for partial summary judgment regarding
Plaintiffs claim for punitive damages. On March 2, 2021, Plaintiff opposed the motion
and on March 8, 2021, Defendant replied, at which time the court took the pending
motion under advisement.
       Plaintiff is represented by Matthew D. Anderson, Esq. Defendant is represented by
Kristin C. Wright, Esq., and Pietro J. Lynn, Esq.
I.     The Undisputed Facts.
       On December 28, 2017, Defendant was driving a milk tanker truck when he rear-
ended the vehicle being driven by Plaintiff, causing an accident involving two other
vehicles. The accident was investigated by a Shelburne Police officer, to whom
Defendant reported that the sun was in his eyes and that this was the reason that he did
not notice the stopped vehicles in front of him until it was too late to avoid the collision.
The Shelburne Police officer did not issue any tickets as a result of his investigation.
       Plaintiff alleges that Defendant lied to the police officer about whether the sun was
in his eyes and that he has repeated this alleged lie on several occasions, including in his
Answer to the Complaint, in response to Requests to Admit, in response to
interrogatories, and during his deposition. Plaintiff asserts that Defendant lied to "protect
his career" and that it was a "scientific impossibility" that Defendant was blinded by the
sun because it was behind him at the time of the crash. (Doc. 29-1 at 1.) Plaintiff
maintains that Defendant was in fact using his cell phone at the time of the crash and that
"he is a recidivist cell phone user while driving his tractor trailer[.]" Id. at 3.
II.    Conclusions of Law and Analysis.
       A.      Standard of Review.
       Summary judgment is appropriate when "there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.
56(a). A "material" fact is one that "'might affect the outcome of the suit under the
governing law[,]"' Rodriguez v. Viii. Green Realty, Inc., 788 F Jd 31, 39 (2d Cir. 2015)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)), while "[a] dispute
of fact is 'genuine' if 'the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.'" Id. at 39-40 (quoting Anderson, 477 U.S. at 248). On a motion
for summary judgment, the court "constru[es] the evidence in the light most favorable to
the nonmoving party and draw[s] all reasonable inferences in his favor." McElwee v. Cty.
of Orange, 700 F.3d 635, 640 (2d Cir. 2012).
       The moving party "always bears the initial responsibility of informing the district
court of the basis for its motion, and identifying" the evidence "which it believes
demonstrate[ s] the absence of a genuine issue of material fact." Celotex Corp. v. Catrett,
477 U.S. 317,323 (1986) (internal quotation marks omitted). When the moving party has
carried its burden, its opponent must produce "sufficient evidence favoring the
nonmoving party for a jury to return a verdict for that party." Anderson, 477 U.S. at 249.
"A non-moving party cannot avoid summary judgment simply by asserting a

                                                2
'metaphysical doubt as to the material facts."' Woodman v. WWOR-TV, Inc., 411 F.3d 69,
75 (2d Cir. 2005) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586 (1986)).
       In adjudicating a motion for summary judgment, the district court's role "is not to
resolve disputed questions of fact but only to determine whether, as to any material issue,
a genuine factual dispute exists." Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d Cir.
2010). "Credibility determinations, the weighing of the evidence, and the drawing of
legitimate inferences from the facts are jury functions, not those of a judge." Proctor v.
LeClaire, 846 F .3d 597, 608 (2d Cir. 2017) (internal quotation marks omitted).
       B.     Whether Punitive Damages are Warranted.
       Defendant claims that, even assuming arguendo that he lied about the sun being in
his eyes and was in fact using his cell phone immediately prior to the crash, this is not the
type of conduct that triggers punitive damages. "In Vermont, punitive damages are
reserved for especially egregious conduct, and thus the party seeking them must
overcome a very high standard of proof." Beaudoin on Behalf of New England Expedition
Ltd. P'shipllv. Feldman, 2018 VT 83,118,208 Vt. 169, 178, 196 A.3d 768, 776. "An
award of punitive damages requires a showing of two essential elements - wrongful
conduct that is outrageously reprehensible and malice, defined variously as bad motive,
ill will, personal spite or hatred, reckless disregard, and the like." Id. (internal quotation
marks omitted). "[S]uch conduct need not only be wrongful, but truly reprehensible" and
"the defendant must have acted with malice, [which requires] some showing of bad
motive." Fly Fish Vermont, Inc. v. Chapin Hill Estates, Inc., 2010 VT 33, 119, 187 Vt.
541,549,996 A.2d 1167, 1174.
       Litigation conduct, even if egregious, does not give rise to punitive damages in the
absence of a malicious prosecution claim. See Pease v. Windsor Dev. Rev. Bd., 2011 VT
103,128, 190 Vt. 639, 645, 35 A.3d 1019, 1027 (holding that the doctrine of litigation
immunity "protects parties, witnesses, lawyers, and judges as participants in the judicial




                                               3
process from liability for acts and conduct related to a proceeding") (internal quotation
marks and citation omitted).
        Under Vermont law, the trial court must decide in the first instance whether
punitive damages are warranted and can do so as a matter of law. See Folio v. Florinda,
2009 VT 11, ~ 44, 185 Vt. 390,411, 970 A.3d 1230, 1245 (observing that "[w]e require a
showing that defendants acted with actual malice before we allow the issue of punitive
damages to go to a jury").
         Plaintiff contends that in light of Defendant's history of cell phone use while
driving and Defendant's alleged lying for the purpose of protecting his career, "a
reasonable jury could possibly conclude" that Defendant's conduct "evince[s]
constructive malice toward [Plaintiff] justifying punitive damages." (Doc. 29 at 1.) "To
demonstrate the malice necessary to establish liability for punitive damages, one must
show 'conduct manifesting personal ill will or carried out under circumstances
evidencing insult or oppression, or even by conduct showing a reckless or wanton
disregard of one's rights."' De Young v. Ruggiero, 2009 VT 9,     ~   24, 185 Vt. 267, 278, 971
A.2d 627, 635 (quoting Brueckner v. Norwich Univ., 730 A.2d 1086, 1095 (Vt. 1999)).
         Although use of a cell phone while driving may be considered both unlawful and
reckless, "a threshold of reckless disregard - without more - would be so flexible that it
can become virtually unlimited in its application." Fly Fish Vermont, Inc., 2010 VT 33,
~   21, 187 Vt. at 5 50-51, 996 A. 2d at 117 4 (internal quotation marks and citation
omitted); see also Brueckner, 730 A.2d at 1097 (Vt. 1999) (holding that "[t]o sanction
punitive damages solely upon the basis of conduct characterized as heedless disregard of
the consequences would be to allow virtually limitless imposition of punitive damages")
(internal quotation marks, citation, and footnote omitted). There is no evidence that
Plaintiff and Defendant had a relationship prior to the collision or evidence that
Defendant's alleged conduct was directed at Plaintiff personally. At best, Plaintiff has




                                                4
proffered evidence that Defendant's alleged conduct was irresponsible and posed a risk of
danger to the general public at large, rather than to Plaintiff personally.
       "[I]n addition to a showing of illegal, wrongful, or reckless conduct, there must be
some evidence of bad motive on the defendant's part to establish malice and support an
award of punitive damages." De Young, 2009 VT 9, ,r 24, 185 Vt. at 278, 971 A.2d at 635;
see also Beaudoin, 2018 VT 83, ,r 18, 208 Vt. at 178, 196 A.3d at 776 (holding that
"malice must be proven by some showing of bad motive") (internal quotation marks,
alteration, and citation omitted). In this case, even if Defendant was using a cell phone at
the time of the accident and repeatedly lied about whether the sun was in his eyes, this
conduct, although by no means commendable, is not the kind of "deliberate and
outrageous conduct[,]"DeYoung, 2009 VT 9, ,r 27, 185 Vt. at 279, 971 A.2d at 636, with
"the character of outrage frequently associated with crime[,]" sufficient to warrant an
award of punitive damages. Folio, 2009 VT 11, ,r 44, 185 Vt. at 411, 970 A.2d at 1245
(internal quotation marks and citation omitted).
       The Vermont Supreme Court's decision in Bolsta v. Johnson is instructive. There,
the court upheld a trial court's denial of punitive damages against a defendant who
caused an accident while driving under the influence. Although the defendant had two
prior DUI convictions and four convictions for driving with a suspended license, the
court held that "this case do[ es] not constitute the kind of malicious, intentional acts that
punitive damages are designed to address." Bolsta v. Johnson, 2004 VT 19, ,r 9, 176 Vt.
602, 604, 848 A.2d 306, 309 (internal quotation marks omitted).
       As in Bolsta, Defendant's alleged actions do not satisfy the "very high standard of
proof' required for punitive damages. Beaudoin, 2018 VT 83, ,r 18,208 Vt. at 178, 196
A.3d at 776; cf Shahi v. Madden, 2008 VT 25, ,I 26, 183 Vt. 320, 949 A.2d 1022
(holding punitive damages not excessive where "defendant waged a campaign of terror
against plaintiffs motivated in part by sectarian and racial bias"); Pion v. Bean, 2003 VT
79, ,r 42, 176 Vt. 1, 833 A.2d 1248 (noting "overwhelming" evidence of actual malice to
justify punitive award for deliberate destruction of property, removal of property marker
pins, and calculated trespass - all coincident to serial verbal harassment). Construing the

                                               5
undisputed facts in the light most favorable to Plaintiff, Plaintiff has not established that
Defendant maliciously engaged in wrongful conduct that is outrageously reprehensible
sufficient to render punitive damages an issue for the finder of fact.


                                      CONCLUSION
       For the foregoing reasons, Defendant's motion for partial summary judgment
regarding Plaintiffs claim for punitive damages (Doc. 25) is GRANTED.
SO ORDERED.
       Dated at Burlington, in the District of Vermont, this    3/lday of June, 2021.


                                                   Christina Reiss, District Judge
                                                   United States District Court




                                               6
